Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 2, and 8 of K. Bai et al., US 16/611,520 (Sep. 25, 2019) are pending and in condition for allowance.  

Certified Copy of Foreign Priority Application Not Filed

Acknowledgment is made of Applicant's claim for foreign priority based on CN201910437252.3 (May 24, 2019). It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.  It is further noted that while Applicant has filed a Request to Retrieve Electronic Priority Application (dated May 31, 2022), the requested priority document has not yet been received in the file.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1 and 8 under 35 U.S.C. 112(b) as indefinite on the grounds that variable “R” recited in the chemical structures is unclear is withdrawn in view of Applicant’s amendments and comments  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is S. Hyun et al., KR 2016056522 (2016) (“Hyun”).  An English-language machine translation of S. Hyun et al., KR 2016056522 (2016) is attached as the second half of this reference.  Hyun thus consists of 147 total pages (including the non-page-numbered English-language machine translation).  Accordingly this Office action references page numbers in the following format “xx/147”.  

Hyun discloses pyrene compounds having a carbazolyl group represented by the following general formula [1].  Hyun at pages 67-68/147.  Hyun discloses that the compounds of formula [1] can be suitably used as an organic EL element which emits blue light.  Hyun at page 67/147, [0012].  

Hyun discloses exemplary compound 38 depicted below, which is considered the closest prior art of record.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Hyun compound 38 comprises the following three chemical structural elements required by claims 1 and 2.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, Hyun compound 38 does not meet the instant claim 1 limitation of “the tert-butyl pyrene and the charge carrier transport unit are connected to a same carbon of the cyclohexane” as this term is interpreted above.  The claim 1 phrase “connected to” is broadly and reasonably interpreted based on the plain language as directly bonded to.  That is, the “charge carrier transport unit” and the “tert-butyl pyrene” must both be directly bonded to the same carbon atom of the cyclohexane ring to meet the limitations of claim 1. In compound 38, the cyclohexane is bonded to the tert-butyl pyrene though the “charge carrier transport unit”.  

Huyn does not motivate one of ordinary skill in the art to select above prior art compound 38 and thereafter make the necessary specific structural modification(s) of such that the “charge carrier transport unit” and “tert-butyl pyrene” are both directly bonded to the same carbon of the “cyclohexane”, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622